OPINION.
I.
BOND, J.
(After stating the facts as above).— After a careful consideration of the record and briefs and hearing the oral argument in this case, we have reached the conclusion that no jurisdiction of this appeal was vested in us by the order of the St. Louis Court of Appeals transferring this cause upon the assumption that it involved ‘ ‘ an amount in dispute ’ ’ beyond the jurisdiction of that court. At that time the pecuniary limit of the jurisdiction of that court was *649forty-five hundred dollars. At the time the cause was submitted in this court, the pecuniary limit of the jurisdiction of that court had been raised to seventy-five hundred dollars, exclusive of cost. The question to be determined by us in ascertaining our jurisdiction is whether or not at the time of the submission of this cause the “amount in dispute” therein exceeded seventy-five hundred dollars. Before dealing with that question, it is well to say that doubtless the St. Louis Court of Appeals would not have transferred a parcel of this case presented by the cross-appeal of plaintiff from the same judgment from which the Merchants Exchange had also taken an appeal to that court, if its attention had been called to the pendency of the two cross-appeals, for in that event if one was transferable the other should also have been transferred at the same time. [Keller v. Summers, 262 Mo. 324.]
We think it clear, however, that neither of the appeals taken in this cause presented any question of amount which debarred the St. Louis Court of Appeals from taking cognizance of them when said appeals were duly lodged therein.
First: The appeal from an adverse ruling of the injunctive “prong” of this case which the Merchants Exchange took to the St. Louis Court of Appeals, clearly did not present any amount in dispute whatever, for the petition did not show any “legal basis for estimating the value of the injunction.” In such cases we have recently ruled after review of the authorities that an appeal must be taken to the' proper Court of Appeals. [Foundry & Mfg. Co. v. Moulders’ Union, 251 Mo. 448.]
Second: As to so much of plaintiff’s petition as prayed for an accounting against the individual defendants, and for a cancellation of the selling contracts executed to them, by plaintiff, there is nothing in the petition or in the record which discloses that plaintiff sought to recover any definite sum whatever. The pe*650tition wholly fails to state what was the market value of the grain contracted to be sold at the time of the maturity of the contracts. It does allege that 92c per bushel was an extortionate and fictitious value, but it fails to show to what extent it was in excess of the real or market value of the product at that time. Hence, it presents no data whatever for estimating the amount which might be due plaintiff if it were adjudged that he should only be liable for the market value of the grain for non-delivery. There is no more definiteness or certainty on this point than if the petition had prayed in general terms for an accounting on the part of defendants without stating in any way how much they were indebted to him, and in effect that is what it did. For aught that appears in the petition, or in the record, it may turn out upon an accounting that’ defendants were not indebted to plaintiff in any substantial sum. In a case handed down at the last opinion day a similar question was presented, and after a careful review of the authorities and a full analysis of the petition and record in that case there were found no basis or facts from which the court, with reasonable certainty, could arrive at the conclusion that more than $7500 was involved, and the cause was therefore remanded to the St. Louis Court of Appeals. [Bowles v. Troll, 262 Mo. 377.]
In the case at bar, the only dispute can be as to whether or not the plaintiff is entitled to a return of a greater part of the amount advanced by him as margins (about $20,000) than was voluntarily repaid to him. He has furnished us no estimate or allegation .of what additional sum he thinks should be returned, nor is there in the record any basis for a necessary deduction that a larger amount than $7500 is claimed or would be awarded to the plaintiff on an accounting in this cause.
For the foregoing reasons, it is apparent that no jurisdiction was vested in this court by the act of the *651St. Louis Court of Appeals in transferring this cross-appeal.
The ease is, therefore, re-transferred to the St. Louis Court of Appeals. It is so ordered.
All concur.